Citation Nr: 0711212	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  06-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the sigmoid colon and rectum, including as due to exposure to 
herbicides in service.

2.  Entitlement to service connection for lung cancer, 
including as due to exposure to herbicides in service.

3.  Entitlement to service connection for liver cancer, 
including as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  This case was advanced on the Board's 
docket due to the veteran's serious illness.  See 38 U.S.C.A. 
§7107 (West 2002); 38 C.F.R. §20.900(c) (2006).

In a January 2007 Statement in Support of Claim form, the 
veteran withdrew his previous request (on VA Form 9) for a 
Board videoconference hearing.  


FINDINGS OF FACT

1.  The veteran served in Vietnam from October 1968 to 
October 1969 and is presumed to have been exposed to 
herbicides, including Agent Orange.

2.  Adenocarcinoma of the sigmoid colon and rectum was not 
chronic in service, did not continue after service 
separation, and is not etiologically related to any in-
service injury or disease, including herbicide exposure 
during service in Vietnam.

3.  Lung cancer was not chronic in service, did not continue 
after service separation, is not etiologically related to any 
in-service injury or disease, including herbicide exposure 
during service in Vietnam, and is shown by competent medical 
evidence to be a metastization from non-service-connected 
adenocarcinoma of the sigmoid colon and rectum.

4.  Liver cancer was not chronic in service, did not continue 
after service separation, is not etiologically related to any 
in-service injury or disease, including herbicide exposure 
during service in Vietnam, and is shown by competent medical 
evidence to be a metastization from non-service-connected 
adenocarcinoma of the sigmoid colon and rectum.


CONCLUSIONS OF LAW

1.  The veteran's adenocarcinoma of the sigmoid colon and 
rectum was not incurred in or aggravated by active service, 
and may not be presumed to have been incurred in such 
service, including as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A (West 2002 & Supp 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 
(2006).

2.  The veteran's lung cancer was not incurred in or 
aggravated by active service, and a presumption of service 
incurrence as a result of herbicide exposure is rebutted.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A (West 2002 & Supp 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 
(2006).

3.  The veteran's liver cancer was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in such service, including as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A (West 2002 & Supp 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A September 2004 VA notice and duty to assist letter 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  Private treatment records and other 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claims are 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Cancers

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2006).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006). 

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  "Service in Vietnam" includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 C.F.R. § 3.313. 

Respiratory cancers, including lung cancer, will be 
considered to have been incurred in or aggravated by Vietnam 
service if manifested to a compensable degree any time after 
service, even though there is no evidence of such disease 
during the period of service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Where there 
is affirmative evidence to the contrary, or evidence to 
establish that an intercurrent injury or disease which is a 
recognized cause of any of the diseases or disabilities under 
38 U.S.C.A. § 1116 has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities, service connection pursuant to the presumptive 
provisions of 38 U.S.C.A. § 1116 will not be in order.  
38 U.S.C.A. § 1113.  Evidence which may be considered in 
rebuttal of service incurrence of a disease listed in §3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.  
38 C.F.R. § 3.307(d)(1). 

In this case, the veteran contends that his cancers of the 
colon and rectum, lung, and liver are related to in-service 
exposure to herbicides in Vietnam, or that service connection 
should be presumed on the basis of in-service exposure to 
herbicides in Vietnam.  The veteran's representative 
(February 2007 brief) contends that the veteran developed the 
cancers while on active duty, or were secondary to service-
connected disabilities (of which there are none), or 
manifested within a presumptive period after service. 

Service medical records, show no evidence of cancers of the 
colon or rectum, lungs, or liver during service.  There is 
also no evidence of post-service diagnosis of any of the 
cancers until October 2003, when private medical records show 
a perirectal tumor mass that was diagnosed after biopsy as 
adenocarcinoma of the colon and rectum.  Private treatment 
records dated in 2004 reflect diagnoses of primary 
adenocarcinoma of the colon and rectum (carcinoma of 
rectosigmoid colon), with liver (hepatic) and lung 
(pulmonary) carcinomic metastases.  Treatment included 
chemotherapy and rectosigmoid resection. 

Regarding whether the disabilities are related to exposure to 
Agent Orange in service, the veteran's service records 
clearly demonstrate he served in the Republic of Vietnam 
during the required period.  He is presumed to have been 
exposed to Agent Orange in service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2006).  The regulations, however, 
do not provide presumptive service connection for colon or 
rectal cancer or liver cancer based on exposure to Agent 
Orange.  38 C.F.R. 
§ 3.307, 3.309.  The VA Secretary has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  For this 
reason, presumptive service connection is not warranted for 
colon or rectal cancer or liver cancer.  

With regard to lung cancer, the competent medical evidence 
shows that the diagnosed liver cancer and lung cancer 
metastasized from the primary and non-service-connected 
adenocarcinoma of the sigmoid colon and rectum.  There is 
otherwise no competent medical evidence of record to show 
that lung cancer is the primary cancer in this veteran's 
case.  Based on the medical evidence of record, the Board 
finds that the presumption of service incurrence for 
respiratory cancers, including lung cancer, that manifests to 
a compensable degree any time after service, is rebutted by 
evidence that lung cancer is due to an intercurrent (non-
service-connected) disease of adenocarcinoma of the colon and 
rectum.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

Direct service connection may be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Considering service connection as directly 
incurred in service, because the veteran had service in 
Vietnam, his exposure to herbicides is presumed; however, the 
evidence shows that adenocarcinoma of the sigmoid colon and 
rectum, liver cancer, and lung cancer were not chronic in 
service, did not continue after service separation, and the 
weight of the competent medical evidence shows that the 
veteran's cancers are not etiologically related to any in-
service injury or disease, including herbicide exposure 
during service in Vietnam.  Because service connection has 
not been established for adenocarcinoma of the sigmoid colon 
and rectum, there is no basis to establish secondary service 
connection for metastatic lung and liver cancer as 
manifestations of the adenocarcinoma of the sigmoid colon and 
rectum.  See 38 C.F.R. § 3.310 (2006).  There is no medical 
evidence of a nexus between the exposure to herbicides (Agent 
Orange) in service and the development of the cancers for 
which service connection is claimed.  

With regard to the veteran's belief and written assertions to 
the effect that his cancers are related to in-service 
exposure to herbicides during Vietnam service, while the 
veteran is competent to state what symptoms he experienced in 
service or at any time thereafter, he is not competent to 
render a medical nexus opinion between currently diagnosed 
cancers and in-service exposure to herbicides.   The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims for service 
connection for adenocarcinoma of the sigmoid colon and 
rectum, lung cancer, and liver cancer, including as due to 
exposure to herbicides in service, and the claims must be 
denied.  Because the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Service connection for adenocarcinoma of the sigmoid colon 
and rectum, including as due to exposure to herbicides in 
service, is denied.

Service connection for lung cancer, including as due to 
exposure to herbicides in service, is denied.

Service connection for liver cancer, including as due to 
exposure to herbicides in service, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


